Acknowledgement
This Notice of Allowance is in response to claims filed 10/29/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/8/2021 and 10/29/2020 have been considered by the examiner.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Shiraishi et al. (US 2019/0300013 A1), Miyatani et al. (US 2018/0297631 A1), and Maeda et al. (US 2018/0057009 A1), taken alone or in combination, does not teach the claimed method and apparatus for controlling a motor-driven power steering (MDPS), 2comprising: 3
a driving information input configured to receive driving information generated while a 4vehicle travels; s
a steering angle position controller configured to receive a command steering angle for 6autonomous driving and a current motor steering angle of a driving motor, and output an 7autonomous driving command through position control; and 8
an MDPS controller configured to: 9
drive the driving motor based on the autonomous driving command inputted from the 10steering angle position controller in an autonomous driving mode, ii
determine driver's steering intervention indicating whether the driver intervenes in 12steering, by adjusting a variable count according to a magnitude of column torque based on the 13command steering angle for the autonomous driving and the driving information inputted from 14the driving information input during the autonomous driving, is
calculate a driver command by steering of the driver according to whether the driver 16intervenes in steering, and 17
change an operation mode from the autonomous driving mode to a driver mode while 18driving the driving motor with a compensation output between the driver command and the 19autonomous driving command, the compensation output being calculated by applying a final 20weight and a blending period for compensating for the autonomous driving command and the driver command.
Specifically, Shiraishi et al. discloses a similar apparatus (see at least Figure 1) for controlling a motor-driven power steering (MDPS) (see at least ¶0091, regarding steering assist torque is produced by an electric power steering EPS motor provided in an EPS steering system of own vehicle M), 2comprising: 3a driving information input (i.e. steering torque sensor 44 in Figure 1) configured to receive driving information generated while a 4vehicle travels (see at least ¶0041), sa steering angle position controller (i.e. automatic driving control unit 51, described in ¶0047 as executing the first and second driving assist modes) configured output an 7autonomous driving command through position control (see at least ¶0052, regarding the first and second driving assist modes are automatic driving and cause the own vehicle M to automatically travel Shiraishi et al. further discloses that the MPDS controller is configured to 9drive the driving motor (i.e. EPS motor) based on the autonomous driving command inputted from the 10steering angle position controller in an autonomous driving mode (see at least ¶0091, regarding steering assist torque is produced by the EPS motor providing in the EPS steering system). The first and second driving assist modes drive the EPS motor using steering assist torque that may be reasonably interpreted as the “autonomous driving command.” Shiraishi et al. further discloses that controller is configured to determine driver's steering intervention indicating whether the driver intervenes in 12steering (see at least ¶0088-0090, with respect to step S22 of Figure 4, regarding the determination of a steering override by comparing the steering torque Tst to the threshold Tsto), according to a magnitude of column torque (see at least ¶0088, regarding the threshold Tsto is used in a comparison with steering torque Tst, defined as the torque input to the steering shaft by the driver and detected via sensor 44 in ¶0046) based on the driving information inputted from 14the driving information input during the autonomous driving (see at least ¶0088-0090,is regarding the comparison of the steering torque Tst to determine a steering override, where steering torque Tst is detected via sensor 44, as described in ¶0046). Shiraishi et al. further discloses that the MPDS controller is configured to 17change an operation mode from the autonomous driving mode (i.e. first driving assist mode) to a driver mode (i.e. manual mode) while 18driving the driving motor with a compensation output between the driver command and the 19autonomous driving command (see at least ¶0090-0091, regarding the gradual reducing of steering assist torque by the EPS motor to allow the driver to take over the 
However, Shiraishi et al. does not disclose that the steering angle position controller is further configured to receive a command steering angle for 6autonomous driving and a current motor steering angle of a driving motor8, such that the MPDS controller is further configured to determine the driver's steering intervention indicating whether the driver intervenes in 12steering additionally based on the 13command steering angle for the autonomous driving that is received by the steering angle position controller, as claimed. Additionally, Shiraishi et al. does not specifically disclose that the MPDS further calculates a driver command by steering of the driver according to whether the driver 16intervenes in steering, as claimed, nor does Shiraishi et al. disclose that the determination of driver’s steering intervention is by adjusting a variable count according to a magnitude of column torque, as claimed. The limitation of “variable count” is interpreted in light of the specification.
Miyatani et al. discloses the known technique of determining driver’s steering intervention indicating whether the driver intervenes in steering based on a command steering angle for the autonomous driving and driving information (i.e. actual steering angle) inputted from driving information input during the autonomous driving (i.e. a Miyantani et al. does not disclose the determination by adjusting a variable count according to a magnitude of column torque, so as to change an operation mode from the autonomous driving mode to a driver mode while 18driving the driving motor with a compensation output between a driver command and an 19autonomous driving command, the compensation output being calculated by applying a final 20weight and a blending period for compensating for the autonomous driving command and the driver command, where the driver command is calculated according to whether the driver intervenes in steering, and the autonomous driving command is output by a steering angle position controller, in light of the overall claim. 
Maeda et al. discloses the known technique of determining driver's steering intervention indicating whether the driver intervenes in 12steering, by adjusting a variable count (i.e. count amount C) according to a magnitude of column torque (i.e. steering torque Th0, as applied to a steering shaft 11, described in ¶0022). However, Maeda et al. does not disclose that the determination of driver’s steering intervention is based on the 13command steering angle for the autonomous driving and the driving information inputted from 14the driving information input during the autonomous driving, isas claimed. Further, Maeda et al. does not disclose changing an operation mode from the autonomous driving mode to a driver mode while 18driving the driving motor with a compensation output between a driver command and an 19autonomous driving command, the compensation output being calculated by applying a final 20weight and a blending period for compensating for the autonomous driving command and the driver command, where the driver command is calculated according to whether the driver intervenes in 
Additional prior art has been cited in the PTO-892 that teaches subject matter similar to Shiraishi et al., Miyatani et al., and Maeda et al. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661